UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3) ANHEUSER-BUSCH INBEV SA/NV (Name of Issuer) Ordinary Shares, without nominal value American Depositary Shares, each of which represents 1 (one) Ordinary Share, without nominal value, evidenced by American Depositary Receipts (Title of Class of Securities) 03524A108 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 03524A108 1. Names of Reporting Persons. BRC S.à.R.L. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Luxembourg Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power: 839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page2of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Stichting Anheuser-Busch InBev 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization The Netherlands Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) OO Page3of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Eugénie Patri Sébastien S.A. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Luxembourg Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page4of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Rayvax Société d’Investissements S.A. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Belgium Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page5of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Sébastien Holding NV/SA 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Belgium Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page6of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Fonds InBev-Baillet Latour SPRL 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Belgium Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page7of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Fonds Voorzitter Verhelst BVBA 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Belgium Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) CO Page8of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Jorge Paulo Lemann 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Federative Republic of Brazil Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967 Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) IN Page9of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Carlos Alberto da Veiga Sicupira 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Federative Republic of Brazil Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967 Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) IN Page10of 24 pages CUSIP No. 03524A108 1. Names of Reporting Persons. Marcel Herrmann Telles 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Federative Republic of Brazil Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power:839,243,967 Ordinary Shares 7. Sole Dispositive Power: 0 8. Shared Dispositive Power:839,243,967 Ordinary Shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person 839,243,967 Ordinary Shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 52.4% Type of Reporting Person (See Instructions) IN Page11of 24 pages Item 1. (a) Name of Issuer: Anheuser-Busch InBev SA/NV (b) Address of Issuer’s Principal Executive Offices Brouwerijplein 1, 3000 Leuven, Belgium Item 2. (a) Name of Person Filing BRC S.à.R.L. Stichting Anheuser-Busch InBev Eugénie Patri Sébastien S.A. Rayvax Société d’Investissements S.A. Sébastien Holding NV/SA Fonds InBev-Baillet Latour SPRL Fonds Voorzitter Verhelst BVBA Jorge Paulo Lemann Carlos Alberto da Veiga Sicupira Marcel Herrmann Telles (b) Address of Principal Business Office or, if none, Residence The address of the principal business office of BRC S.à.R.L. is: 1, Rue Schiller, L-2519 Luxembourg. The address of the principal business office of Stichting Anheuser-Busch InBev is: Herikerbergweg 238, Luna Arena, 1msterdam, The Netherlands. The address of the principal business office of Eugénie Patri Sébastien S.A. is: 5, rue Guillaume Kroll, L-1882 Luxembourg. The address of the principal business office of Rayvax Société d’Investissements S.A. is: 19, Square Vergote, B-1200 Brussels, Belgium. The address of the principal business office of Sébastien Holding NV/SA is: 19, Square Vergote, B-1200 Brussels, Belgium. The address of the principal business office of Fonds InBev-Baillet Latour SPRL is: Grand’Place 1, 1000 Brussels, Belgium. The address of the principal business office of Fonds Voorzitter Verhelst BVBA is: Brouwerijplein 1, 3000 Leuven, Belgium. The address of the principal business office of Jorge Paulo Lemann is: Zürcherstrasse 325, 8645 Jona, Switzerland. The address of the principal business office of Carlos Alberto da Veiga Sicupira is: Redingstrasse 4,4th Flr, CH - 9000, St. Gallen, Switzerland. The address of the principal business office of Marcel Herrmann Telles is: Redingstrasse 4,4th Flr, CH - 9000, St. Gallen, Switzerland. Page12of 24 pages (c) Citizenship See Item 4 of Cover Pages (d) Title of Class of Securities Ordinary Shares (e) CUSIP Number 03524A108 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. (a) Amount beneficially owned: See Item 9 of Cover Pages. (b) Percent of class: See Item 11 of Cover Pages. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote See Item 5 of Cover Pages. (ii) Shared power to vote or to direct the vote See Item 6 of Cover Pages. (iii) Sole power to dispose or to direct the disposition of See Item 7 of Cover Pages. (iv) Shared power to dispose or to direct the disposition of See Item 8 of Cover Pages. Page13of 24 pages Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. See Item 2(a). Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. Page14of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 BRC S.À.R.L. by/s/ Marcel Herrmann Telles Name:Marcel Herrmann Telles Title:Class A Director by/s/ Roberto Moses Thompson Motta Name:Roberto Moses Thompson Motta Title:Class B Director Page15of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 STICHTING ANHEUSER-BUSCH INBEV by/s/Paul Cornet de Ways Ruart Name:Paul Cornet de Ways Ruart Title:Class A Director by/s/ Roberto Moses Thompson Motta Name:Roberto Moses Thompson Motta Title:Class B Director Page16of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 EUGÉNIE PATRI SÉBASTIEN S.A. by/s/Paul Cornet de Ways Ruart Name:Paul Cornet de Ways Ruart Title:Director by/s/ Alexandre Van Damme Name:Alexandre Van Damme Title:Director by/s/ Frederic de Mevius Name:Frederic de Mevius Title:Director Page17of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 RAYVAX SOCIÉTÉ D’INVESTISSEMENTS S.A. by/s/Paul Cornet de Ways Ruart Name:Paul Cornet de Ways Ruart Title:Director by/s/ Bernard Boon Falleur Name:Bernard Boon Falleur Title:Director Page18of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 SÉBASTIEN HOLDING NV/SA by/s/Paul Cornet de Ways Ruart Name:Paul Cornet de Ways Ruart Title:Director by/s/ Bernard Boon Falleur Name:Bernard Boon Falleur Title:Director Page19of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 FONDS INBEV-BAILLET LATOUR SPRL by/s/ Alain De Waele Name:Alain De Waele Title:Director Page20of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 FONDS VOORZITTER VERHELST BVBA by/s/ Karin Van Roy Name:Karin Van Roy Title:Director by/s/ Luc Hermans Name:Luc Hermans Title:Director Page21of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 JORGE PAULO LEMANN /s/ Jorge Paulo Lemann Name: Jorge Paulo Lemann Page22 of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 CARLOS ALBERTO DA VEIGA SICUPIRA /s/ Carlos Alberto Da Veiga Sicupira Name:Carlos Alberto Da Veiga Sicupira Page23of 24 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February12, 2013 MARCEL HERRMANN TELLES /s/ Marcel Herrmann Telles Name: Marcel Herrmann Telles Page24of 24 pages
